Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 14,1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While collecting unemployment insurance benefits, claimant, a podiatrist, opened up a professional medical practice and admittedly failed to inform the local unemployment insurance office about this. Following a hearing, the Board found him ineligible to receive benefits because he was not totally unemployed, charged him with a recoverable overpayment of $862.50 and reduced his right to receive future benefits because he made willful false statements. We reject claimant’s contention that the Board’s determination is not supported by substantial evidence.
Claimant admitted that he started his own medical practice and in conjunction therewith leased office space, opened up a business banking account, wrote checks and paid bills. He also admitted that he was on call seven days a week and that he had business cards printed up for his new practice indicating that he was available to perform services four days a week. We find that these practices constitute employment even if claimant did not receive remuneration (see generally, Matter of Witham [Roberts], 134 AD2d 752; Matter of Lewis [Roberts], 95 AD2d 917). Likewise, inasmuch as claimant did not report his activities to the local unemployment insurance office, substantial evidence also supports the Board’s finding of willful misrepresentation (see, Matter of Lewis [Roberts], supra).
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.